IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

JOSEPH M. DENNIS,

              Appellant,

 v.                                                     Case No. 5D17-4033

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed February 20, 2018

3.800 Appeal from the Circuit Court
for St. Johns County,
Howard M. Maltz, Judge.

Joseph M. Dennis, Raiford, pro se.

No Appearance for Appellee.


PER CURIAM.


       AFFIRMED. See Robbinson v. State, 784 So. 2d 1246, 1247 (Fla. 3d DCA 2001)

(holding Apprendi v. New Jersey, 530 U.S. 466 (2000), does not apply to Florida’s habitual

offender statute).




ORFINGER, WALLIS and EDWARDS, JJ., concur.